Case 1:18-cv-24492-RNS Document 51 Entered on FLSD Docket 10/07/2019 Page 1 of 1



                             United States District Court
                                       for the
                             Southern District of Florida

 United States of America, Plaintiff,    )
                                         )
 v.                                      )
                                         )
 Doron a/k/a Don Kramer as heir          ) Civil Action No. 18-24492-Civ-Scola
 and/or personal representative of       )
 the Estate of Richard Kramer,           )
 Defendant.                              )

                                        Judgment
        The Court has granted default judgment. (Order, ECF No. 50.) The Court
 now enters judgment in favor of the Plaintiff and against Defendant Doron a/k/a
 Don Kramer, in his capacity as a potential heir and/or personal representative of
 the estate of the decedent, Richard Kramer, and/or a distributee of Richard
 Kramer’s property, in the sum of $1,010,322.68 for the civil penalties assessed
 against Richard Kramer under 31 U.S.C. § 5321(a)(5), including interest and
 failure to pay penalties under 31 U.S.C. § 3717, for the calendar years 2006,
 2007 and 2008, that have accrued and continue to accrue, as provided by law,
 from August 27, 2019 until the judgment is paid. The Court directs the Clerk to
 close this case.
       Done and ordered at Miami, Florida, on October 7, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
